DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/20, 5/5/20, 1/8/21, 4/16/21, 6/22/21, 8/26/21, 9/27/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

				Note
Claims are examined out of order since the independent claim is claim 11. Claim 11 is examined first and then the dependent claims. Further, claim 12 is examined before claim 5 since claim 5 is dependent on claim 12. 

Election/Restrictions
Applicant’s election without traverse of claims 11-15 drawn to the septum in the reply filed on 9/27/21 is acknowledged. (Examiner notes that 1-5, 17, and 18 were amended to depend from claim 11. New claims 21-27 were added.)

				Claim Status


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 1, 2, 3, 4, 13, 14, 15, 21, 22, 23, 24, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beasely (US Pub 2006/0224129).

Regarding Claim 11, Beasley teaches a septum comprising: a first portion having a first height (the outer circle approx. a bit outer of where 124 is in Fig. 23); and a second portion having a second height (inner portion where 120 is in Fig. 23), the first 
Beasley is silent to the second height less than the first height.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second height to be less than the first height in the device of Beasley in order to have corresponding dimensions with an access port, as taught by Beasley in [0020] or additional structure in which the septum is placed within a housing.
	
Regarding Claim 1, modified Beasely teaches the septum of claim 11, wherein a first one of the plurality of recesses has a first length and a second one of the plurality of recesses has a second length, the second length different from the first length (Each of recesses 150 may have a selected depth into septum surface 121. For example, as shown in FIGS. 23 and 24, each of recesses 140 may exhibit a substantially equal depth. In other embodiments, at least one of recesses 150 may exhibit a depth that is different from at least another of recesses 150. In a further embodiment, each of recesses 150 may exhibit a different depth. Similarly, as shown in FIGS. 23 and 24, each of recesses 150 may be substantially identical. In other embodiments, one or more of recesses 150 may be configured differently than at least another of recesses 150.).

Regarding Claim 2, modified Beaseley teaches the septum of claim 11, wherein a first one of the plurality of recesses has a first width at a first depth and a second width at a second depth, the second width different than the first width (Each of recesses 150 may have a selected depth into septum surface 121. For example, as shown in FIGS. 23 and 24, each of recesses 140 may exhibit a substantially equal depth. In other embodiments, at least one of recesses 150 may exhibit a depth that is different from at least another of recesses 150. In a further embodiment, each of recesses 150 may exhibit a different depth. Similarly, as shown in FIGS. 23 and 24, each of recesses 150 may be substantially identical. In other embodiments, one or more of recesses 150 may be configured differently than at least another of recesses 150.).  

Regarding Claim 3, modified Beasely teaches the septum of claim 2, wherein the second width is less than the first width, the first depth closer to the second surface than the second depth (Each of recesses 150 may have a selected depth into septum surface 121. For example, as shown in FIGS. 23 and 24, each of recesses 140 may exhibit a substantially equal depth. In other embodiments, at least one of recesses 150 may exhibit a depth that is different from at least another of recesses 150. In a further embodiment, each of recesses 150 may exhibit a different depth. Similarly, as shown in FIGS. 23 and 24, each of recesses 150 may be substantially identical. In other embodiments, one or more of recesses 150 may be configured differently than at least another of recesses 150.).  

Claim 4, modified Beasely teaches the septum of claim 11, wherein one or more recesses of the plurality of recesses are parabolic shaped ([0068] In addition, a periphery of recess 150 may be generally circular, as shown in FIGS. 21 and 22, or it may exhibit another selected shape. For example, without limitation, a periphery of a recess formed into a septum may be substantially oval, substantially rectangular, generally polygonal, star-shaped, or as otherwise may be desired.).  

Regarding Claim 13, modified Beasely teaches the septum of claim 11, wherein recesses form a circular pattern ([0069]  Further, each of recesses 150 may be positioned substantially equidistantly from central access 111 and may also be substantially equally circumferentially spaces from one another. Each of recesses 150 may have a selected depth into septum surface 121.).  

Regarding Claim 14, modified Beasley teaches the septum of claim 11, further including a plurality of protrusions extending from the first surface between adjacent ones of the plurality of recesses ([0064] a protrusion 130 may extend from septum surface 121 and may be configured for identifying septum 118 (and, optionally, an access port wit which septum 118 is assembled).   

Regarding Claim 15, modified Beasley teaches the septum of claim 14, wherein a height of each protrusion of the plurality of protrusions is defined between the first surface and the second surface (a height of each protrusion would inherently be defined by the space between the protrusions).  

Regarding Claim 21, modified Beasley teaches the septum of claim 11, wherein the first portion of the septum at least partially surrounds a portion of a cap, the cap to be coupled to a container ([0061]  Cap 54 and base 56, as known in the art, may be configured for capturing therebetween a septum 118. As shown in FIG. 6, cap 54 and base 56 may matingly engage one another along a mating line 55. Cap 54 and base 56 may be secured or affixed to one another via mechanical fasteners such as screws or other fastening devices, may be adhesively affixed to one another, or may be affixed to one another as known in the art. Further, cap 54, base 56, and septum 118 may collectively define a cavity 66 in fluid communication with a lumen of outlet stem 71.).  

	Regarding Claim 22, modified Beasley teaches the septum of claim 21, wherein the second portion of the septum is accessible via an opening of the cap ([0061]. In further detail, access port 50 includes a housing or body 60 defined by a cap 54 and a base 56. Cap 54 and base 56, as known in the art, may be configured for capturing therebetween a septum 118.).  

	Regarding Claim 23, modified Beasley teaches the septum of claim 21, wherein the first portion of the septum includes an extension engaged with a recess defined in the cap ([0078] More particularly, septum 118 may be positioned between a cap 54 and base 56 (collectively forming a housing) to form an access port 50. As shown in FIG. 33, base 56 may include a raised retaining wall 79 forming a recess into which septum 118 may be positioned. Further, cap 54 may fit generally about the raised retaining wall 79 

Regarding Claim 24, modified Beasley teaches the septum of claim 14, wherein a plurality of portions of the second surface form first ends of respective ones of the plurality of protrusions, the respective ones of the plurality of protrusions further including second ends coupled to the first surface ([0069] In another embodiment, a septum may include a plurality of recesses configured for perception (e.g., visual or by palpation) and identification of the septum. For example, FIGS. 23 and 24 show a perspective view and a schematic side cross-sectional view (taken through each of recesses 150) of a septum 118 including recesses 150. As shown in FIGS. 23 and 24, each of recesses 150 may be defined by an arcuate side surface 153 and a substantially planar interior surface 155. Further, each of recesses 150 may be positioned substantially equidistantly from central access 111 and may also be substantially equally circumferentially spaces from one another.).  

Regarding Claim 25, modified Beasley teaches the septum of claim 14.
Modified Beasley is silent to wherein the first ends of respective ones of the plurality of protrusions are curved.  
Regarding the curved shape of the protrusions, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first ends of respective ones of the plurality of protrusions to be curved in the device of modified Beasley in order to allow for an alternative design configuration. 

Regarding Claim 26, modified Beasley teaches the septum of claim 14, wherein each of the protrusions and each of the recesses extend in parallel to relative to one another ([0069] In another embodiment, a septum may include a plurality of recesses configured for perception (e.g., visual or by palpation) and identification of the septum. For example, FIGS. 23 and 24 show a perspective view and a schematic side cross-sectional view (taken through each of recesses 150) of a septum 118 including recesses 150. As shown in FIGS. 23 and 24, each of recesses 150 may be defined by an arcuate side surface 153 and a substantially planar interior surface 155. Further, each of recesses 150 may be positioned substantially equidistantly from central access 111 and may also be substantially equally circumferentially spaces from one another.).  	 
	
Claims 12, 5, 17, 18, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beasely (US Pub 2006/0224129), in view of Cohee (US Pub 2004/0159616).

Regarding Claims 12 and 5, modified Beasley teaches the septum of claim 11.

Cohee teaches in the related art of a vessel.  [0077] and Fig. 8. Similarly, the septum 500 may be provided with a frangible element, such as a membrane, which essentially accomplishes the same purpose as the bag 890. Upon rupturing of the membrane, can the contents of the vessel contact each other and the septum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a frangible membrane, as taught by Cohee, to the portion of the first surface of the device of modified Beasely, in order to allow for the contents to be maintained separated and then exposed to the septum when the membrane is ruptured, as taught by Cohee, in [0015].

Regarding Claim 17, modified Beasley teaches the septum of claim 12, wherein the membrane forms a seal prior to penetration of a probe (Cohee teaches a frangible membrane which would have a seal in order for it to be ruptured).

	Regarding Claim 18, modified Beasley teaches the septum of claim 14.
Modified Beasley is silent to the second portion further includes a membrane, the membrane interconnecting the protrusions.  
Cohee teaches in the related art of a vessel.  [0077] and Fig. 8. Similarly, the septum 500 may be provided with a frangible element, such as a membrane, which essentially accomplishes the same purpose as the bag 890. Upon rupturing of the membrane, can the contents of the vessel contact each other and the septum.


Regarding Claim 27, modified Beasley teaches the septum of claim 14.
Modified Beasley is silent to wherein the second portion further includes a membrane, the protrusions to remain intact when a probe pierces the membrane. -6-  
Cohee teaches in the related art of a vessel.  [0077] and Fig. 8. Similarly, the septum 500 may be provided with a frangible element, such as a membrane, which essentially accomplishes the same purpose as the bag 890. Upon rupturing of the membrane, can the contents of the vessel contact each other and the septum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a frangible membrane, the protrusions to remain intact when a probe pierces the membrane-6-, as taught by Cohee, to the portion of the first surface of the device of modified Beasely, in order to allow for the contents to be maintained separated and then exposed to the septum when the membrane is ruptured, as taught by Cohee, in [0015].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/